Title: 20th.
From: Adams, John Quincy
To: 


       Snow’d almost all day. White set out early in the morning for Haverhill; his sister is to be married to-morrow. The Class recite to Mr. Burr, this week. I did not attend this morning. Mr. Pearson, gave a lecture, upon the analogy between philosophical grammar, and the human body. His divisions of Sentences, are those of Harris. Sentences of assertion and volition. Mr. Williams gave a lecture upon the projection of the sphere but not one in the Class, had done any thing in it, as there are very few manuscripts upon the subject in college.
      